Case 3:15-cv-01857-SI   Document 409-13   Filed 10/15/20   Page 1 of 2




      75,$/
                                             Case 3:15-cv-01857-SI                 Document 409-13                     Filed 10/15/20             Page 2 of 2


Campaign Name          Contact List                                  Start Date   Start Time End Date      End Time    Complete Contacts   Filtered Contacts   Job ID       Job Status      Refiltered Contact List
Promo_Announce         KyleNSTBlast                                   3/24/15      2:59 p.m.  3/24/15      3:06 p.m.                               180           945    Contacts Completed
Promo_Announce         CharlesmilyThirty_NST                          3/24/15      3:14 p.m.  3/24/15      3:16 p.m.                                13           947    Contacts Completed
Promo_Announce_2       NST_Blast_List_PattytoRachel                   3/24/15     3:39 p.m.   3/24/15      3:58 p.m.                               436           949    Contacts Completed
Promo_Announce_3       MarcoPassananteNST                             3/24/15     4:19 p.m.   3/24/15     4:27 p.m.                                166           951    Contacts Completed
Promo_Announce_3       Mike_Gehart_NST_Blast                          3/24/15     4:28 p.m.   3/24/15     4:32 p.m.                                 66           952    Contacts Completed
Promo_Announce_3       MattParr_NST_Blast                             3/24/15     4:38 p.m.   3/24/15      4:42 p.m.                                85           954    Contacts Completed
Promo_Announce_3       AlanGuzzinoNSTBlast                            3/24/15     4:55 p.m.   3/24/05     4:59 p.m.                                 86           955    Contacts Completed
Promo_Announce_3       JakeNSTBlast                                   3/24/15      5:32 p.m.  3/24/15      5:35 p.m.                                47           956    Contacts Completed
Promo_Announce_2       KevinWinback2013Blast                          3/24/15      5:39 p.m.  3/25/15      8:29 a.m.                               800           958    Contacts Completed
Promo_Announce_2       RachaelNSTBlast                                3/25/15     1:34 p.m.   3/25/15      1:48 p.m.         343                   320           965    Contacts Completed
Promo_Announce         CharlesmilythirtyNST2                          3/25/15      2:32 p.m.  3/25/15      2:35 p.m.         40                     37           967    Contacts Completed
Promo_Announce_3       MikeGehart2                                    3/25/15      2:56 p.m.  3/25/15      3:00 p.m.                                80           968    Contacts Completed
Promo_Announce_3       MattParrNSTBlast                               3/25/15     3:02 p.m.   3/25/15      3:07 p.m.                                89           969    Contacts Completed
Promo_Announce_3       Alan_GuzzinoBlast                              3/25/15     3:08 p.m.   3/25/15     3:12 p.m.                                 86           970    Contacts Completed
Promo_Announce_3       JakeNSTBlast2                                  3/25/15      3:22 p.m.  3/25/15      3:56 p.m.                               827           971    Contacts Completed
Winback_Initial        ChristiReynolds_WinbackJan2015                 3/26/15     6:12 p.m.   3/27/15      5:41 p.m.         339                   331           985    Contacts Completed
Us_Credit_Blast        ccdeclinedmarch2015kpblast                     3/27/15      9:21 a.m   3/27/15      7:00 p.m.                               950           987    Contacts Completed
Promo_Announce         LuceroWinback_CallBlast                        3/30/15      3:00 p.m.  3/31/15      9:04 a.m.         8,174                7,622          991    Contacts Completed
Promo_Announce2        KevinWinbackBlast2013to2014                     4/1/2015    2:40 p.m.   4/1/2015    7:08 p.m.         3,862                3,744          996    Contacts Completed
Promo_Announce3        Bennett_Courtney_TiffanyWinbackBlast            4/1/2015   2:54 p.m.    4/1/2015   5:31 p.m.          2,357                2,300          998    Contacts Completed
Promo_Announce2        PattyWinbackBlast                               4/2/2015    3:58 p.m.   4/2/2015    5:11 p.m.         2,175                2,100         1001    Contacts Completed
Promo_Announce         DodiOsburn_Winback_Jan2015                      4/7/2015   12:35 p.m.   4/7/2015   12:37 p.m.           57                   52          1004    Contacts Completed
Promo_Announce         MonaMieras_Winback_Jan2015                      4/7/2015   12:57 p.m.   4/7/2015    1:11 p.m.          401                  337          1005    Contacts Completed
Promo_Announce5        Tina D Lewis Back Office Neon Sales            4/20/2015   4:30 p.m.   4/24/2015   12:36 p.m.         4,841                4,213         1020    Contacts Completed
Promo_Announce2        Red_InactiveApril2015                          4/27/2015   10:50 a.m. 4/28/2015     3:03 p.m.         6,922                5,834         1037    Contacts Completed
Promo_Announce2        WinbackLookBack_RedLetter_Jan2015blast         4/29/2015    9:29 a.m.  4/30/2015   10:21 a.m.                             10,141         1043    Contacts Completed
Promo_Announce4        WinbackLookBack_JordanDelacruz_Jan2015blast     5/1/2015   12:06 p.m.   5/4/2015    9:16 a.m.         5,414                4,832         1047    Manually Terminated
Promo_Announce4        WinbackLookBack_KathyHunter_jan2015Blasst       5/4/2015    9:25 a.m.   5/4/2015    3:00 p.m.          519                  503          1049    Contacts Completed
Promo_Announce2        RachelBlast_5_15Phonemeeting                    5/4/2015   11:42 a.m.   5/4/2015    3:02 p.m.         1,073                 995          1051    Contacts Completed
Promo_Announce4        Winback_DustinCrafts_5_5_2015Blast              5/6/2015   10:07 a.m.   5/6/2015   3:00 p.m.           833                  807          1054    Contacts Completed
Promo_Announce3        KyleWESTCoastInactive                           6/1/2015   12:00 p.m.   6/1/2015    3:03 p.m.         1,248                1,178         1100    Contacts Completed
Promo_Announce3        KyleWestCoastActive                             6/1/2015   3:17 p.m.    6/1/2015   3:39 p.m.           393                  359          1102    Contacts Completed
Promo_Announce3        RedLettersCustomerBlast                        6/29/2015   4:53 p.m.    7/2/2015   11:56 a.m.        11,813               10,741         1145    Manually Terminated
Us_Credit_Blast        VET                                            6/30/2015   3:44 p.m.   6/30/2015   3:49 p.m.           88                    88          1148    Manually Terminated Bennie List
Promo_Announce_2       ErnestRSTCharlotte2015                          7/1/2015   12:25 p.m.   7/1/2015    3:00 p.m.          418                  406          1154    Contacts Completed
Promo_Announce_4       RSTRachelJuneandJuly                            7/1/2015   1:46 p.m.    7/1/2015   3:03 p.m.           562                  546          1156    Contacts Completed
Promo_Announce_2       ErnestRSTSummer2015Philly                       7/1/2015    3:25 p.m.   7/1/2015    4:11 p.m.          830                  815          1158
Promo_Announce_3       GilchristCallBlastReachout                      8/4/2015   3:01 p.m.    8/4/2015    4:20 p.m.         1,879                1,780         1219    Contacts Completed
Promo_Announce         TylerHoward60days                             11/18/2015    4:00 p.m.                                                       309
USCanadaDeclineBlast   VETDec2015Blast                               12/30/2015   11:52 a.m. 12/30/2015                      136                   136         1571
